Citation Nr: 1428211	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  He appeared for a video conference hearing in November 2012.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that he is unable to work because of his service-connected disabilities.  

The Board notes that the Veteran is currently service-connected for residuals of burns, right upper extremity with partial loss of use of the right hand, rated as 70 percent disabling; scars of the face, neck and right ear, rated as 30 percent disabling; posttraumatic stress disorder (PTSD), rated as 30 percent disabling; atrophy, weakness and decreased range of motion to the right shoulder with arthritis associated with residuals of burns, right upper extremity, rated as 20 percent disabling; scars of the left upper extremity, rated as 10 percent disabling; scars of the inner aspect of both legs, right arm and below right clavicle, rated as 10 percent disabling; and donor scars of both thighs, rated as noncompensable.  

The Veteran was last afforded a VA examination for his PTSD in May 2008.  The examiner noted that the Veteran required ongoing substance abuse treatment and opined that, given the complexity of his psychiatric and medical history, as well as having physical limitation secondary to a recent hip replacement, it was unlikely that he would be able to sustain employment of any kind presently or in the near future.  The Board notes that the Veteran is not service connected for any hip disability, to include a hip replacement.  The examiner did not address whether the Veteran's noted substance abuse was related to his diagnosis of PTSD.  

Accordingly, the Board finds that there is insufficient information to determine whether the Veteran's service-connected disabilities warrant a TDIU grant.  

On remand, the Veteran should be notified of the information and evidence needed to substantiate a TDIU claim and should be provided with examinations to determine whether his service-connected disabilities prevent him from working.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As this case is being remanded, the RO/AMC should take this opportunity to obtain any current treatment records, including any private treatment records reported by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A and implementing regulations found at 38 C.F.R. § 3.159 is completed.  In particular, notify the Veteran of the information and evidence needed to substantiate his TDIU claim.

2.  Obtain updated VA treatment records and request information regarding any private treatment from the Veteran.

3.  After all above development above has been accomplished, schedule the Veteran for a VA psychiatric examination.  The claims folder should be reviewed, and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of the Veteran's service-connected PTSD.  The examiner should opine as to whether the Veteran's psychiatric disorder renders him unable to secure or follow a substantially gainful occupation, as well as whether any current substance abuse is attributable to the PTSD.  All findings and conclusions should be supported by a detailed rationale in a typewritten report. 
 
4.  Schedule the Veteran for a VA medical examination, conducted by an examiner who has reviewed the claims file.  This examiner is requested to consider the Veteran's service-connected residuals of burns, right upper extremity with partial loss of use of the right hand; scars of the face, neck and right ear; PTSD; atrophy, weakness and decreased range of motion to the right shoulder with arthritis associated with residuals of burns, right upper extremity; scars of the left upper extremity; scars of the inner aspect of both legs, right arm and below right clavicle; and donor scars of both thighs.  The examiner is then requested to address whether these disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  All findings and conclusions should be supported by a detailed rationale in a typewritten report

5.  Then, readjudicate the claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate period of time in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



